Case 2:19-cv-03152-MKB-RER Document 18 Filed 06/05/19 Page 1 of 3 PagelD #: 270

PuTNEY, TwoMBLy, HALL & HIRSON LLP

DANIEL F. MURPHY, JR.
THOMAS A. MARTIN
WILLIAM M. POLLAK
JAMES E. McGRATH, Ill
CHRISTOPHER M. HOULIHAN
MARY ELLEN DONNELLY
GEOFFREY H. WARD

E. PARKER NEAVE
MARK A. HERNANDEZ
PHILIP H. KALBAN
JEROME P. COLEMAN
BARBARA M. MAISTO
CARYN B. KEPPLER
MICHAEL D. YIM
MARIANNE CALABRESE

Via Electronic Filing

Untied States District Court
Eastern District of New York
Attention: Finance Department
225 Cadman Plaza East
Brooklyn, New York 11201

ESTABLISHED 1866 328 NEWMAN SPRINGS ROAD

GCouUNSELORS AT Law RED BANK, NEW JERSEY 07701
(732) 379-6020

 

 

521 FIFTH AVENUE TELEFAX: (732) 345-9444
NEw YorRK, NEw YORK 10175 1225 FRANKLIN AVENUE, SUITE 200
. ) GARDEN CITY, NY 11530
(212) 682-0020 (S16) 746-0070
TELEFAX: (212) 682-9380 TELEFAX: (516) 746-0599
PUTNEYLAW.COM 2000 GLADES ROAD

SUITE 300
BOCA RATON, FLORIDA 33431
(800) 935-8480
TELEFAX: (S61) 613-4100

 

COUNSEL
CHARLES J. GROPPE
THOMAS M. LAMBERTI
HARVEY |. SCHNEIDER

ANDREA HYDE

June 5, 2019

Re: Shulamith School for Girls v. Elia, and State of New York
Civil Docket: 19-CV-03152

 

Dear Clerk of the Court,

We represent the Shulamith School for Girls (“Plaintiff’) in the above-mentioned matter.
On May 28, 2019, I initiated this matter by filing a Complaint and Summons with Eastern District
of New York. I used my personal credit card, and I paid $400.00, the associated fee, to obtain a civil
action number. After the filing, I discovered that my credit card was charged twice for the same

transaction, an extra $400.00,

Attached please find two receipts that indicate that my card was charged twice for the same
activity. Please issue a reimbursement for $400.00 for the extra fee which | inadvertently was

charged.

Should you require any additional information, or you have any questions, please contact

me directly.

Respectfully,
?

i =e

/ Philip H. Kalban

/

 
 
Case 2:19-cv-03152-MKB-RER Document 18 Filed 06/05/19 Page 2 of 3 PagelD #: 271

From: do_not_reply@psc.uscourts.gov [mailto:do_not_reply@psc.uscourts.gov]
Sent: Tuesday, May 28, 2019 2:34 PM

To: Philip Kalban <PKalban@putneylaw.com>

Subject: Pay.gov Payment Confirmation: NEW YORK EASTERN DISTRICT COURT

Your payment has been successfully processed and the details are below. If you have any questions or you wish to
cancel this payment, please contact: Frank Daley at (718)613-2581.

Account Number: 4716460

Court: NEW YORK EASTERN DISTRICT COURT
Amount: 5400.00

Tracking Id: ANYEDC-11518976

Approval! Code: 52138P

Card Number: *#** ###*#42 #9 R07
Date/Time: 05/28/2019 02:33:49 ET

NOTE: This is an automated message. Please do not reply
Case 2:19-cv-03152-MKB-RER Document 18 Filed 06/05/19 Page 3 of 3 PagelD #: 272

nono Original Message-----
From: do_not_reply@psc.uscourts.gov [mailto:do_not_reply@psc.uscourts.gov]
Sent: Tuesday, May 28, 2019 2:35 PM

To: Philip Kalban <PKalban@putneylaw.com>
Subject: Pay.gov Payment Confirmation: NEW YORK EASTERN DISTRICT COURT

Your payment has been successfully processed and the details are below. If you have any questions or you wish to
cancel this payment, please contact: Frank Daley at (718)613-2581.

Account Number: 4716460
Court: NEW YORK EASTERN DISTRICT COURT

Amount: $400.00
Tracking Id: BNYEDC-11518976

Approval Code: 51093P
Card Number: *****#**##*** 2807

Date/Time: 05/28/2019 02:35:05 ET

NOTE: This is an automated message. Please do not reply
